


2013 Award
Performance Units


TRIMAS CORPORATION
2006 LONG TERM EQUITY INCENTIVE PLAN
PERFORMANCE UNIT AGREEMENT


TriMas Corporation (“Corporation”), as permitted by the TriMas Corporation 2006
Long Term Equity Incentive Plan (“Plan”), grants to the individual listed below
(“Grantee”), the opportunity to earn Performance Units (“Performance Units”) in
the amount designated in this Performance Unit Agreement (“Agreement”), subject
to the terms and conditions of the Plan and this Agreement.
Unless otherwise defined in this Agreement or in Appendices A or B to this
Agreement, the terms used in this Agreement have the same meaning as defined in
the Plan. The term “Service Provider” as used in this Agreement means an
individual actively providing services to the Corporation or a Subsidiary of the
Corporation.
I.    NOTICE OF PERFORMANCE UNIT AWARD
Grantee:
[specify Grantee’s name]
Date of Agreement:
[month and day], 2013
Grant Date:
[month and day], 2013
Number of Performance Units in Award:
[number of shares](“Target”), subject to addition or subtraction as set forth on
Appendix A depending on achievement of performance goals
Performance Measurement Period:
Beginning on January 1, 2013, and continuing through December 31, 2015
Settlement Method:
Earned and vested Performance Units will be settled by delivery of one share of
Common Stock for each Performance Unit being settled



II.    AGREEMENT
A.    Grant of Performance Units. The Corporation grants to Grantee (who,
pursuant to this Award is a Participant in the Plan) the number of Performance
Units set forth above, subject to adjustment as provided otherwise in this
Agreement (this “Award”). The Performance Units granted under this Agreement are
payable only in shares of Common Stock. Notwithstanding anything to the contrary
anywhere else in this Agreement, the Performance Units in this Award are subject
to the terms and provisions of the Plan, which are incorporated by reference
into this Agreement.




--------------------------------------------------------------------------------




1.    Vesting. Except as otherwise designated in this Agreement, Grantee must be
a Service Provider on the Settlement Date (as such term is defined in Section
II.A.7 below) to be eligible to vest in, and earn, any Performance Units, and
any unvested Performance Units subject to this Award will be canceled and
forfeited if Grantee terminates as a Service Provider prior to the Settlement
Date. Any Performance Units that remain unearned after the “Determination Date”
(as such term is defined in Appendix A) will be cancelled and forfeited.
2.    Performance Goals to Earn Performance Units. Grantee will only receive
shares of Common Stock related to, and to the extent that such shares are earned
pursuant to, the “Performance Goals” specified in Appendix A to this Agreement.
3.    Rights of Grantee. This Award does not entitle Grantee to any ownership
interest in any actual shares of Common Stock unless and until such shares of
Common Stock are issued to Grantee pursuant to the terms of the Plan. Since no
property is transferred until the shares of Common Stock are issued, Grantee
acknowledges and agrees that Grantee cannot and will not attempt to make an
election under Section 83(b) of the Code to include the fair market value of the
Performance Units in Grantee’s gross income for the taxable year of the grant of
this Award. Until shares of Common Stock are issued to Grantee in settlement of
earned and vested Performance Units under this Award, Grantee will have none of
the rights of a stockholder of the Corporation with respect to the shares of
Common Stock issuable in settlement of the Performance Units, including the
right to vote the shares of Common Stock, but Grantee will be eligible to
receive dividends declared with respect to such Performance Units, which will be
paid to Grantee on the Settlement Date with respect to the number of shares of
Stock delivered to Grantee on the Settlement Date. Shares of Common Stock
issuable in settlement of Performance Units will be delivered to Grantee on the
Settlement Date in book entry form or in such other manner as the Committee may
determine.
4.    Adjustments. The Common Stock to which the Performance Units covered by
this Award relate will be subject to adjustment as provided in Article X of the
Plan.
5.    Termination of Services.
(a)    Any unvested Performance Units subject to this Award will be forfeited
if, prior to the Settlement Date, Grantee voluntarily terminates as a Service
Provider, or if Grantee’s status as a Service Provider is terminated by the by
the Corporation for any reason (other than death, Disability, or Retirement, as
such term is defined in Appendix B).
(b)    Notwithstanding the foregoing, if Grantee ceases to be a Service Provider
during the performance period specified in the table above (the “Performance
Period”) as a result of Grantee’s death or Disability, Grantee shall receive a
pro-rata portion of the number of Performance Units, if any, that are earned
under Section II.A.2 due to the achievement of one or more performance measures
specified in Appendix A, during the Performance Period. The pro-rata percentage
of the number of the Performance Units to be earned and settled under Section
II.A.7 shall be equal to (x) the amount determined under Section II.A.2 above at
the end of the Performance Period, multiplied by (y) a fraction (not greater
than 1), the numerator of which is the number of full calendar months Grantee
was




--------------------------------------------------------------------------------




employed or rendering services from the beginning of the Performance Period
through the date of Grantee’s termination, and the denominator of which is 36.
(c)    If Grantee ceases to be a Service Provider as a result of Grantee’s
Retirement, the Committee may, in its discretion, permit Grantee to receive a
pro-rata portion of the number of Performance Units specified in Section I
above, with the pro-rata percentage of the number of Performance Units to be
vested to be determined in accordance with subsection (b) of this Section
II.A.5.
(d)    Any Performance Units that are not earned and do not vest in accordance
with this Section II.A.5. shall terminate and be forfeited as of the date of
Grantee’s termination. Further, the Corporation retains the right to accelerate
the vesting (but not the time of payment) of all or a portion of the Performance
Units subject to this Award, in which event a similar pro-ration determination
as provided in this Section II.A.5 will be applied.
6.    Change of Control. Notwithstanding anything set forth herein to the
contrary, if a “Change of Control” (as defined in Appendix B) occurs prior to
the end of the Performance Period, the Performance Units shall be subject to
pro-rata vesting such that the number of Performance Units subject to the Award
that shall become vested and non-forfeitable shall equal (x) the Target number
set forth in “Number of Performance Units in Award” in Section I, multiplied by
(y) a fraction (not greater than 1), the numerator of which is the number of
full calendar months Grantee was employed or rendering services following the
beginning of the Performance Period through the date of the consummation of the
Change of Control, and the denominator of which is 36. Any Performance Units
that are not earned and do not vest in accordance with the foregoing sentence
shall terminate and be forfeited as of the date of the Change of Control. For
purposes of this Section II.A.6, the Settlement Date shall be the date of the
Change of Control.
7.    Determination of Performance Units Earned and Vested; Settlement. Except
as set forth in Section II.A.6, upon the Administrator’s certification of
achievement of the achievement of the Performance Goals described in Appendix A
and Grantee’s satisfaction of the vesting requirements in Section II.A.1 and
Section II.A.5 above, as applicable, this Award shall be settled by issuing to
Grantee the number of shares of Common Stock determined pursuant to Appendix A
and Grantee’s name shall be entered as the shareholder of record on the books of
the Corporation with respect to such shares. This settlement shall occur as soon
as practicable following the end of the Performance Period, but in no event
later than the March 15th following such Performance Period (the “Settlement
Date”). Any unearned Performance Units will be canceled and forfeited. In all
circumstances, the number of Performance Units earned or vested will be rounded
down to the nearest whole Performance Unit, unless otherwise determined by the
Administrator.
B.    Other Terms and Conditions.
1.    Non-Transferability of Award. Except as described below, this Award and
the Performance Units subject to this Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution. Notwithstanding the foregoing, with the
consent of the Administrator in its sole discretion, Grantee




--------------------------------------------------------------------------------




may assign or transfer the Award and its underlying Performance Units to a trust
or similar vehicle for estate planning purposes (the “Permitted Assignee”),
provided that any such assigned PSUs shall remain subject to all terms and
conditions of the Plan and this Agreement, and the Permitted Assignee executes
an agreement satisfactory to the Corporation evidencing these obligations. The
terms of this Award are binding on the executors, administrators, heirs,
successors and assigns of Grantee.
2.    Withholding. Grantee authorizes the Corporation to withhold from the
shares of Common Stock to be delivered in respect of the Performance Units as
payment the amount needed to satisfy any applicable minimum income and
employment tax withholding obligations, or Grantee agrees to tender sufficient
funds to satisfy any applicable income and employment tax withholding
obligations in connection with the vesting of the Performance Units and the
resulting delivery of shares of Common Stock under the Award.
3.    Dispute Resolution. Grantee and the Corporation agree that any
disagreement, dispute, controversy, or claim arising out of or relating to this
Agreement, its interpretation, validity, or the alleged breach of this
Agreement, will be settled exclusively and, consistent with the procedures
specified in this Section II.B.3., irrespective of its magnitude, the amount in
controversy, or the nature of the relief sought, in accordance with the
following:
(a)    Negotiation. Grantee and the Corporation will use their best efforts to
settle the dispute, claim, question or disagreement. To this effect, they will
consult and negotiate with each other in good faith and, recognizing their
mutual interests, attempt to reach a just and equitable solution satisfactory to
both parties.
(b)    Arbitration. If Grantee and the Corporation do not reach a solution
within a period of 30 days from the date on which the dispute, claim,
disagreement, or controversy arises, then, upon written notice by Grantee to the
Corporation or the Corporation to Grantee, all disputes, claims, questions,
controversies, or differences will be submitted to arbitration administered by
the American Arbitration Association (the “AAA”) in accordance with the
provisions of its Employment Arbitration Rules (the “Arbitration Rules”).
(1)    Arbitrator. The arbitration will be conducted by one arbitrator skilled
in the arbitration of executive employment matters. The parties to the
arbitration will jointly appoint the arbitrator within 30 days after initiation
of the arbitration. If the parties fail to appoint an arbitrator as provided
above, an arbitrator with substantial experience in executive employment matters
will be appointed by the AAA as provided in the Arbitration Rules. The
Corporation will pay all of the fees, if any, and expenses of the arbitrator and
the arbitration, unless otherwise determined by the arbitrator. Each party to
the arbitration will be responsible for his/its respective attorneys fees or
other costs of representation.
(2)    Location. The arbitration will be conducted in Oakland County, Michigan.




--------------------------------------------------------------------------------




(3)    Procedure. At any oral hearing of evidence in connection with the
arbitration, each party or its legal counsel will have the right to examine its
witnesses and cross-examine the witnesses of any opposing party. No evidence of
any witness may be presented in any form unless the opposing party or parties
has the opportunity to cross-examine the witness, except under extraordinary
circumstances in which the arbitrator determines that the interests of justice
require a different procedure.
(4)    Decision. Any decision or award of the arbitrator is final and binding on
the parties to the arbitration proceeding. The parties agree that the
arbitration award may be enforced against the parties to the arbitration
proceeding or their assets wherever they may be found and that a judgment upon
the arbitration award may be entered in any court having jurisdiction.
(5)    Power. Nothing contained in this Agreement may be deemed to give the
arbitrator any authority, power, or right to alter, change, amend, modify, add
to, or subtract from any of the provisions of this Agreement.
The provisions of this Section II.B.3 survive the termination or expiration of
this Agreement, are binding on the Corporation’s and Grantee’s respective
successors, heirs, personal representatives, designated beneficiaries and any
other person asserting a claim described above, and may not be modified without
the consent of the Corporation. To the extent arbitration is required, no person
asserting a claim has the right to resort to any federal, state or local court
or administrative agency concerning the claim unless expressly provided by
federal statute, and the decision of the arbitrator is a complete defense to any
action or proceeding instituted in any tribunal or agency with respect to any
dispute, unless precluded by federal statute.
4.    Code Section 409A. Without limiting the generality of any other provision
of this Agreement, Section 11.9 of the Plan pertaining to Code Section 409A is
explicitly incorporated into this Agreement.
5.    No Continued Right as Service Provider. Nothing in the Plan or in this
Agreement confers on Grantee any right to continue as a Service Provider, or
interferes with or restricts in any way the rights of the Corporation or any
Subsidiary of the Corporation, which are hereby expressly reserved, to discharge
Grantee at any time for any reason whatsoever, with or without Cause, except to
the extent expressly provided otherwise in a written employment agreement
between Grantee and the Corporation or any Subsidiary of the Corporation.
6.    Effect on Other Benefits. In no event will the value, at any time, of the
Performance Units or any other payment or right to payment under this Agreement
be included as compensation or earnings for purposes of any other compensation,
retirement, or benefit plan offered to employees of, or other Service Providers
to, the Corporation or any Subsidiary of the Corporation unless otherwise
specifically provided for in such plan.
7.    Unfunded and Unsecured General Creditor. Grantee, as a holder of the
Performance Units and rights under this Agreement has no rights other than those
of a general




--------------------------------------------------------------------------------




creditor of the Corporation. The Performance Units represent an unfunded and
unsecured obligation of the Corporation, subject to the terms and conditions of
this Agreement and the Plan.
8.    Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of Michigan, notwithstanding conflict of law
provisions.
9.    Clawback Policy. Any shares of Stock issued to Grantee in settlement of
the Performance Units shall be subject to the Company’s recoupment policy, as in
effect from time to time.
(Signature Page Follows)




--------------------------------------------------------------------------------




This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.
 
TRIMAS CORPORATION
 
 
Dated: [month and date], 2013
By:                                                                    
 
Name: Joshua A. Sherbin
Title: Vice President, General Counsel and Corporate Secretary



GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS PERFORMANCE UNIT AGREEMENT,
NOR IN THE CORPORATION’S 2006 LONG TERM EQUITY INCENTIVE PLAN, WHICH IS
INCORPORATED INTO THIS AGREEMENT BY REFERENCE, CONFERS ON GRANTEE ANY RIGHT WITH
RESPECT TO CONTINUATION AS A SERVICE PROVIDER OF THE CORPORATION OR ANY PARENT
OR SUBSIDIARY OF THE CORPORATION, NOR INTERFERES IN ANY WAY WITH GRANTEE’S RIGHT
OR THE CORPORATION’S RIGHT TO TERMINATE GRANTEE’S SERVICE PROVIDER RELATIONSHIP
AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR NOTICE.
BY CLICKING THE “ACCEPT” BUTTON BELOW, GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF
THE PLAN AND REPRESENTS THAT GRANTEE IS FAMILIAR WITH THE TERMS AND PROVISIONS
OF THE PLAN. GRANTEE ACCEPTS THIS PERFORMANCE UNIT AWARD SUBJECT TO ALL OF THE
TERMS AND PROVISIONS OF THIS AGREEMENT AND THE PLAN. GRANTEE HAS REVIEWED THE
PLAN AND THIS AGREEMENT IN THEIR ENTIRETY. GRANTEE AGREES TO ACCEPT AS BINDING,
CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE ADMINISTRATOR UPON
ANY QUESTIONS ARISING UNDER THE PLAN OR THIS AWARD.








--------------------------------------------------------------------------------




APPENDIX A
TO
PERFORMANCE UNIT AGREEMENT


PERFORMANCE GOALS FOR PERFORMANCE UNIT AWARD


The actual number of Performance Units earned by Grantee will be determined by
the Committee by the March 1st following the end of the Performance Period
(“Determination Date”), using data as of, and including, December 31, 2015 under
the rules described below. Any Performance Units not earned as of the
Determination Date will be canceled and forfeited.


1.    The actual number of shares of Common Stock delivered to Grantee in
settlement of the Performance Units earned under this Agreement will be
determined based on actual performance results, i.e., EPS CAGR and Cash
Generation, as described below, subject to Section II.A.1 of the Agreement.


2.    The Performance Units subject to this Award are earned based on the
achievement of specific performance measures over the Performance Period (i.e.,
January 1, 2013 through December 31, 2015), and determined on the Determination
Date.


3.    The Performance Units subject to this Award that will actually be earned
will be based on the achievement of the following performance measures:


(A)
a measure tied to an earnings per share compounded annual growth rate (“EPS
CAGR”); and

(B)
a measure tied to Cash Generation.



4.    The performance measures are weighted as follows:


(A)
EPS CAGR = 75%; and

(B)
Cash Generation = 25%.



5.    For purposes of the performance measures:


(A)
“EPS CAGR” means the cumulative average growth rate during the Performance
Period of the diluted earnings per share from continuing operations as reported
in the Corporation’s Income Statement within the applicable Form 10-Q and Form
10-K, plus or minus special items that may occur from time-to-time that the
Administrator believes should adjust the as-reported results for measurement of
performance; and

(B)
“Cash Generation” means the Corporation’s cash flow from operating activities
less capital expenditures during the Performance Period, as reported in the
Corporation’s Cash Flow Statement with the applicable Form 10-Q and Form 10-K,
plus or minus special items that may occur from time-to-time, divided by the
Corporation’s three-year income from continuing operations as reported in the
Corporation’s Income





--------------------------------------------------------------------------------




Statement within the applicable Form 10-Q and Form 10-K, plus or minus special
items that may occur from time-time-time.


6.    The portion of the Performance Units subject to this Award that are tied
to achievement of EPS CAGR will be determined in accordance with the table
below, with the total value of such portion of this Award determined based on
the level of EPS CAGR that is achieved:


EPS CAGR %
 
Award Payout
(Reflected as % of Performance Units Subject to EPS CAGR)
4.0
 
30%
6.3
 
40%
8.7
 
50%
10.4
 
67%
12.7
 
83%
15.0
 
100%
16.1
 
125%
17.3
 
150%
18.7
 
175%
21.2
 
200%
24.0
 
250%

There will be pro rata allocations between the achievement of EPS CAGR
percentage levels, i.e., there will be interpolation between the specified EPS
CAGR percentage levels.
The table above provides that the achievement of EPS CAGR of 15.0% is the target
level, i.e., at that level, 100% of the Performance Units subject to this Award
that are allocated to the EPS CAGR performance measurement will be earned.
7.    The portion of the Performance Units subject to this Award that are tied
to achievement of Cash Generation will be determined in accordance with the
table below, with the total value of such portion of this Award determined based
on the level of Cash Generation that is achieved:




--------------------------------------------------------------------------------




Target 
(Cash Generation %)
 
Award Payout
(Reflected as % of Performance Units Subject to Cash Generation)
30%
 
50%
37%
 
60%
44%
 
70%
51%
 
80%
58%
 
90%
65%
 
100%
70%
 
120%
75%
 
140%
80%
 
160%
85%
 
180%
90%
 
200%

There will be pro rata allocations between the achievement of Cash Generation
percentage levels, i.e., there will be interpolation between the specified Cash
Generation percentage levels.
The table above provides that the achievement of Cash Generation of 65% is the
target level, i.e., at that level, 100% of the Performance Units subject to this
Award that are allocated to the Cash Generation performance measurement will be
earned.






--------------------------------------------------------------------------------








APPENDIX B
TO
PERFORMANCE UNIT AGREEMENT
For purposes of this Agreement:


“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.


A “Change of Control” shall be deemed to have occurred upon the first of the
following events to occur:


(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 35% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of paragraph (iii)
below;


(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving on the Board: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended (the “Incumbent Board”); provided, however, that no individual shall
be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened election contest
(an “Election Contest”) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest;


(iii) there is consummated a merger, consolidation, wind-up, reorganization or
restructuring of the Company with or into any other entity, or a similar event
or series of such events, other than (A) any such event or series of events
which results in (1) the voting securities of the Company outstanding
immediately prior to such event or series of events continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any subsidiary of the Company, at least 51% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after




--------------------------------------------------------------------------------




such merger or consolidation and (2) the individuals who comprise the Board
immediately prior thereto constituting immediately thereafter at least a
majority of the board of directors of the Company, the entity surviving such
merger or consolidation or, if the Company or the entity surviving such merger
is then a subsidiary, the ultimate parent thereof, or (B) any such event or
series of events effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 35% or more of the combined
voting power of the Company’s then outstanding securities; or


(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(it being conclusively presumed that any sale or disposition is a sale or
disposition by the Company of all or substantially all of its assets if the
consummation of the sale or disposition is contingent upon approval by the
Company’s stockholders unless the Board expressly determines in writing that
such approval is required solely by reason of any relationship between the
Company and any other Person or an Affiliate of the Company and any other
Person), other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity (A) at least 51% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale or disposition and (B) the majority of whose
board of directors immediately following such sale or disposition consists of
individuals who comprise the Board immediately prior thereto.


Notwithstanding the foregoing, (A) a “Change of Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions and (B) if
required to avoid accelerated taxation and/or tax penalties under Section 409A
of the Code, a “Change of Control” shall be deemed to have occurred only if a
“change in the ownership of the corporation,” a “change in effective control of
the corporation” or a “change in the ownership of a substantial portion of the
assets of the corporation,” within the meaning of Section 409A(a)(2)(A)(v) of
the Code shall also be deemed to have occurred under Section 409A of the Code.


“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.




--------------------------------------------------------------------------------






“Retirement” means termination of Service with the consent of the Committee on
or after age 55, or any other definition established by the Corporation’s
Compensation Committee, in its discretion, either in any Award or in writing
after the grant of any Award, provided that the definition of Retirement with
respect to the timing of payment (and not merely vesting) of any Award subject
to Code Section 409A cannot be changed after the Award is granted.




